Order
PER CURIAM.
Donald and Barbara Edwards and Edward Reese, Jr., appeal from the circuit court’s granting of injunctive and declaratory relief to the City of Sugar Creek (the “City”). The appellants raise three points *616on appeal. First, they argue the trial court erred in granting injunctive and declaratory relief to the City in that the special use permit issued to Couts in 1977 did run with the land because it did not contain limitations or restrictions on transferability. Secondly, appellants claim the trial court erred in finding the special use permit did not run with the land because certain conditions and requirements of the permit had been violated in that the permit did not contain such conditions or requirements. Lastly, appellants assert the trial court erred in finding in favor of the City because the City is prevented from pursuing the action under theories of waiver, estoppel, and/or laches.
Affirmed. Rule 84.16(b).